       Case 1:19-cv-02248-PAE-OTW Document 25 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
AHAI AMARIS NAMI BEY,                                                   :
                                                                        :    19 Civ. 2248 (PAE) (OTW)
                                              Plaintiff,                :
                                                                        :    ORDER OF DISMISSAL
                            -v-                                         :
                                                                        :
JOHN DOE NYPD OFFICERS, et al.,                                         :
                                                                        :
                                              Defendants.               :
                                                                        :
-------------------------------------------------------------------------X
PAUL A. ENGELMAYER, District Judge:


         On October 9, 2020, the Court issued an order to show cause why this action should not

be dismissed for failure to prosecute under Federal Rule of Civil Procedure 41. Dkt. 22. On

March 11, 2019, plaintiff filed the complaint in this action. Dkt 1. On November 4, 2019, the

Court ordered the plaintiff to file an amended complaint by December 4, 2019. Dkt. 16. On

December 12, 2019, the defendants filed a motion to dismiss for failure to prosecute pursuant to

Fed. R. Civ. P. 41(b) because the plaintiff had not complied with the Court’s November 4, 2019

order to file an amended complaint. Dkt. 17. On December 13, 2019, the Court denied the

defendants’ motion to dismiss as moot and without prejudice to renew because, although the

plaintiff had failed to timely file an amended complaint, it was unclear from the docket whether

plaintiff had received the Court’s previous order. Dkt. 19. The Court then ordered the plaintiff

to file an amended complaint by January 31, 2020. Id. The plaintiff has not responded to the

Court’s order to file an amended complaint nor has she updated the Court with changes in

address, and no progress has been made on the case.
      Case 1:19-cv-02248-PAE-OTW Document 25 Filed 10/27/20 Page 2 of 2




        The Court’s October 9, 2020 order to show cause advised that if the Court did not receive

any written communication from plaintiff by October 26, 2020, showing good cause why this

action should not be dismissed for failure to prosecute, the Court would dismiss the case without

prejudice. The Court has not received any written communication from the plaintiff since the

Court's order to show cause.

        Accordingly, under Federal Rule of Civil Procedure 41(b) and the Court’s inherent

power, see Link v. Wabash R.R. Co., 370 U.S. 626, 630–32 (1962), the Court hereby dismisses

this case, without prejudice, for the plaintiff’s failure to prosecute.

        The Clerk of Court is respectfully directed to close this case.

        SO ORDERED.

                                                               PaJA.�
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge

Dated: October 27, 2020
       New York, New York
